DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-8 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes and/or certain methods of organizing human activity without significantly more. 

With respect to claim 1:
	Claim 1 recites:
	A display method for displaying, on a display section, a simulation of a robot that executes work on an object with an end effector provided in an arm, the display method comprising: 
	receiving information concerning a type of the robot; 
	receiving information concerning the end effector; 
	receiving information concerning a position or a posture of a control point for controlling the arm; 
	calculating rigidity at a working point of the end effector based on the received information concerning the type of the robot, the received information concerning the end effector, and the received information concerning the position or the posture of the control point; and 
	displaying a result of the calculation of the rigidity on the display section as a figure.

	Step 1: Statutory Category – Yes 
	Claim 1 recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

	Step 2A prong one evaluation: Judicial Exception – Yes
bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.    

The claim limitations in claim 1:
	A display method for displaying, on a display section, a simulation of a robot that executes work on an object with an end effector provided in an arm, the display method comprising: 
	calculating rigidity at a working point of the end effector based on the received information concerning the type of the robot, the received information concerning the end effector, and the received information concerning the position or the posture of the control point; and 
	displaying a result of the calculation of the rigidity on the display section as a figure
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, as demonstrated in Ajoudani et al. ((Arash Ajoudani, Nikos G. Tsagarakis, Antonio Bicchi, On the Role of Robot Configuration in Cartesian Stiffness Control, 2015, IEEE, pages 1010-1016), the calculating step can be mentally done along with pen and paper using the processes and math formulas described, and the displaying step can be drawings of its figures.

	Step 2A Prong Two evaluations – Practical Application – No

	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 1 recites “receiving information concerning a type of the robot; receiving information concerning the end effector; receiving information concerning a position or a posture of a control point for controlling the arm”.  These are recited at a high level of generality and are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)), and do not impose any meaningful limits on the method.  It is noted two claim limitations that have been shown above to be judicial exception of mental processes, therefore are not additional elements, “A display method for displaying, on a display section, a simulation of a robot that executes work on an object with an end effector provided in an arm, the display method comprising: displaying a result of the calculation of the rigidity on the display section as a figure”, are also Insignificant Extra-Solution Activity of post-solution activity and data output (see MPEP 2106.05(g)) to the claimed method.

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No



Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of receiving information concerning a type of the robot; receiving information concerning the end effector; receiving information concerning a position or a posture of a control point for controlling the arm were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein do not provide any indication that the receiving of information is more than more data gathering. 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

With respect to claims 2-8, 
Similar to the analysis of parent claim 1. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajoudani et al. ((Arash Ajoudani, Nikos G. Tsagarakis, Antonio Bicchi, On the Role of Robot Configuration in Cartesian Stiffness Control, 2015, IEEE, pages 1010-1016).
Regarding claim 1, Ajoudani et al. teaches:
A display method for displaying, on a display section, a simulation of a robot with an end effector provided in an arm (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6), the display method comprising:
receiving information concerning a type of the robot (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation results of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”;                fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;   page 1014 discuss these variables are used for desired orientation of the SFE;  page 1014 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector); 
receiving information concerning the end effector (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;         page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector); 
receiving information concerning a position or a posture of a control point for controlling the arm (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;         page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm); 
calculating rigidity at a working point of the end effector based on the received information concerning the type of the robot, the received information concerning the end effector, and the received information concerning the position or the posture of the control point; and 
displaying a result of the calculation of the rigidity on the display section as a figure;
(at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    discuss “calculate the stiffness feasibility ellipsoids (SFE), a fast and intuitive, but local estimate of the stiffness feasibility regions”;          page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                   fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;              page 1014 discuss these variables are used for desired orientation of the SFE, “a disturbance profile in a particular direction δx, is being applied to the end effector of the robot”;                   fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm and working point;  discuss “align the initial SFE (Fig. 6, blue-dotted) with the desired one (Fig. 6, red-solid)”).

The embodiment of figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 does not explicitly teach:
the robot that executes work on an object with the end effector;

Even if given patentable weight, embodiment of section C. Experimental Results pages 1015-1016 teaches:
the robot that executes work on an object with the end effector (section C. Experimental Results pages 1015-1016 fig. 10 shows end effector interacting with human hand, discuss “an external disturbance is applied (e.g. along y direction)”) to receive external disturbance (section C. Experimental Results pages 1015-1016);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of embodiment of figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 with the robot that executes work on an object with the end effector as taught by section C. Experimental Results pages 1015-1016 to receive external disturbance.

Regarding claim 2, Ajoudani et al. teaches:
wherein the information concerning the type of the robot includes length of the arm and a number of joints of the robot (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,              fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;          page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation 

Regarding claim 3, Ajoudani et al. teaches:
wherein the information concerning the end effector includes length of the end effector, an angle of the end effector, and a position of the working point (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                  fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point/working point;              page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm;  discuss “align the initial SFE (Fig. 6, blue-dotted) with the desired one (Fig. 6, red-solid)”;     discuss “Links are assumed to have the same length, that is 0.2m”;  it can be seen that the end effector is a point and is shorter than the links; at least the 

Regarding claim 4, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 5, Ajoudani et al. teaches:
wherein the figure is an arrow (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,         fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point; fig. 5 shows arrows;          page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector”);

Regarding claim 6, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 7, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 8, the cited portions and rationale of rejection of claim 5 read on this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TAKEUCHI (US 20190358824) teaches electronically displaying an robot end effector with ranges around.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664